     Case: 4:20-cv-00084-SA-DAS Doc #: 20 Filed: 05/03/21 1 of 1 PageID #: 618




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

DEMETRIS McDOWELL                                                                  PLAINTIFF

v.                                                          Civil No.: 4:20-cv-00084-SA-DAS

ANDREW M. SAUL,
Commissioner of Social Security                                                  DEFENDANT

                                            ORDER

       On this date came for consideration Defendant’s Unopposed Motion to Remand pursuant

to sentence four of the Social Security Act, 42 U.S.C. § 405(g) filed by the Commissioner of

Social Security, Defendant herein, and the Court being advised in the premises is of the opinion

that said Motion should be GRANTED.

       It is therefore ORDERED, ADJUDGED, and DECREED that this cause be

REMANDED to the Commissioner of Social Security pursuant to sentence four of section

205(g) of the Social Security Act, 42 U.S.C. § 405(g).

       SO ORDERED AND ADJUDGED this the 3rd day of May, 2021.




                                                    /s/ Sharion Aycock
                                                          UNITED STATES DISTRICT JUDGE
